II115th CONGRESS1st SessionS. 1535IN THE SENATE OF THE UNITED STATESJuly 12, 2017Ms. Heitkamp (for herself, Mrs. Capito, Mr. Whitehouse, Mr. Barrasso, Mr. Kaine, Mr. Graham, Mr. Schatz, Mr. Blunt, Mr. Booker, Mr. Portman, Mr. Tester, Mr. Cochran, Mr. Casey, Ms. Klobuchar, Mr. Durbin, Mr. Franken, Mr. Brown, Mr. Warner, Mr. Donnelly, Mr. Manchin, Ms. Duckworth, Mr. Peters, Mr. Coons, Mr. Bennet, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to improve, expand, and extend the credit for carbon
			 dioxide sequestration.
	
		1.Short titleThis Act may be cited as the Furthering carbon capture, Utilization, Technology, Underground storage, and Reduced Emissions Act or the FUTURE Act.
		2.Enhancement  of carbon dioxide sequestration credit
			(a)In generalSection 45Q of the Internal Revenue Code of 1986 is amended to read as follows:
				
					45Q.Credit for carbon oxide sequestration
						(a)General ruleFor purposes of section 38, the carbon oxide sequestration credit for any taxable year is an
			 amount equal to the sum of—
							(1)$20 per metric ton of qualified carbon oxide which is—
								(A)captured by the taxpayer using carbon capture equipment which is originally placed in
			 service at a qualified facility before the date of the enactment of the FUTURE Act, and
								(B)disposed of by the taxpayer in secure geological storage and not used by the taxpayer as described
			 in paragraph (2)(B),
								(2)$10 per metric ton of qualified carbon oxide which is—
								(A)captured by the taxpayer using carbon capture equipment which is originally placed in
			 service at a qualified facility before the date of the enactment of the FUTURE Act, and
								(B)(i)used by the taxpayer as a tertiary injectant in a qualified enhanced oil or natural gas recovery
			 project and disposed of by the taxpayer in secure geological storage, or
									(ii)utilized by the taxpayer in a manner described in subsection (f)(5),
									(3)the applicable dollar amount (as determined under subsection (b)(1)) per metric ton of qualified
			 carbon oxide which is—
								(A)captured by the taxpayer using carbon capture equipment which is originally placed in
			 service at a qualified facility on or after the date of the enactment of
			 the FUTURE Act, during the 12-year period beginning on the date the equipment was originally placed in service,
			 and
								(B)disposed of by the taxpayer in secure geological storage and not used by the taxpayer as described
			 in paragraph (4)(B), and
								(4)the applicable dollar amount (as determined under subsection (b)(1)) per metric ton of qualified
			 carbon oxide which is—
								(A)captured by the taxpayer using carbon capture equipment which is originally placed in
			 service at a qualified facility on or after the date of the enactment of
			 the FUTURE Act, during the 12-year period beginning on the date the equipment was originally placed in service,
			 and
								(B)(i)used by the taxpayer as a tertiary injectant in a qualified enhanced oil or natural gas recovery
			 project and disposed of by the taxpayer in secure geological storage, or
									(ii)utilized by the taxpayer in a manner described in subsection (f)(5).
									(b)Applicable dollar amount; additional equipment; election
							(1)Applicable dollar amount
								(A)In generalThe applicable dollar amount shall be an amount equal to—
									(i)for any taxable year beginning in a calendar year after 2016 and ending before 2027—
										(I)for purposes of paragraph (3) of subsection (a), the dollar amount established by linear
			 interpolation between $22.66 and $50 for each calendar year during such
			 period, and
										(II)for purposes of paragraph (4) of such subsection, the dollar amount established by linear
			 interpolation between $12.83 and $35 for each calendar year during such
			 period, and
										(ii)for any taxable year beginning in a calendar year after 2026—
										(I)for purposes of paragraph (3) of subsection (a), an amount equal to the product of $50 and the
			 inflation adjustment factor for such calendar year determined under
			 section 43(b)(3)(B) for such calendar year, determined by substituting 2025 for 1990, and
										(II)for purposes of paragraph (4) of such subsection, an amount equal to the product of $35 and the
			 inflation adjustment factor for such calendar year determined under
			 section 43(b)(3)(B) for such calendar year, determined by substituting 2025 for 1990.
										(B)RoundingThe applicable dollar amount determined under subparagraph (A) shall be rounded to the nearest
			 cent.
								(2)Installation of additional carbon capture equipment on existing qualified facilityIn the case of a qualified facility placed in service before the date of the enactment of the FUTURE Act, for which additional carbon capture equipment is placed in service on or after the date
			 of the enactment of such Act, the amount of qualified carbon oxide which
			 is captured by the taxpayer shall be equal to—
								(A)for purposes of paragraphs (1)(A) and (2)(A) of subsection (a), the lesser of—
									(i)the total amount of qualified carbon oxide captured at such facility for the taxable year, or
									(ii)the total amount of the carbon dioxide capture capacity of the carbon capture equipment
			 in service at such facility on the day before the date of the enactment of
			 the FUTURE Act, and
									(B)for purposes of paragraphs (3)(A) and (4)(A) of such subsection, an amount (not less than zero)
			 equal to the excess of—
									(i)the amount described in clause (i) of subparagraph (A), over
									(ii)the amount described in clause (ii) of such subparagraph.
									(3)ElectionFor purposes of determining the carbon oxide sequestration credit under this section, a taxpayer
			 may elect to have the dollar amounts applicable under paragraph (1) or (2)
			 of subsection (a) apply in lieu of the dollar amounts applicable under
			 paragraph (3) or (4) of such subsection for each metric ton of qualified
			 carbon oxide which is captured by the taxpayer using carbon capture
			 equipment which is originally placed in service at a qualified
			 facility on or after the date of the enactment of the FUTURE Act.
							(c)Qualified carbon oxideFor purposes of this section—
							(1)In generalThe term qualified carbon oxide means—
								(A)any carbon dioxide which—
									(i)is captured from an industrial source by carbon capture equipment which is originally
			 placed in
			 service before the date of the enactment of the FUTURE Act,
									(ii)would otherwise be released into the atmosphere as industrial
			 emission of greenhouse gas or lead to such release, and
									(iii)is measured at the source of capture and verified at the point of disposal, injection, or
			 utilization,
									(B)any carbon dioxide or other carbon oxide which—
									(i)is captured from an industrial source by carbon capture equipment which is originally
			 placed in
			 service on or after the date of the enactment of the FUTURE Act,
									(ii)would otherwise be released into the atmosphere as industrial
			 emission of greenhouse gas or lead to such release, and
									(iii)is measured at the source of capture and verified at the point of disposal, injection, or
			 utilization, or
									(C)in the case of a direct air capture facility, any carbon dioxide which—
									(i)is captured directly from the ambient air, and
									(ii)is measured at the source of capture and verified at the point of disposal, injection, or
			 utilization.
									(2)Recycled carbon oxideThe term qualified carbon oxide includes the initial deposit of captured carbon oxide used as a
			 tertiary injectant. Such term
			 does not include carbon oxide that is
			 recaptured, recycled, and
			 re-injected as part of the enhanced oil and natural gas recovery process.
							(d)Qualified facility
							For purposes of this section, the term qualified facility means any industrial facility or direct air capture facility—
							(1)the construction of which begins before January 1, 2024, and—
								(A)construction of carbon capture equipment begins before such date, or
								(B)the original planning and design for such facility includes installation of carbon capture
			 equipment, and
								(2)which captures—
								(A)in the case of a facility which emits not more than 500,000 metric tons of carbon oxide into the
			 atmosphere during the taxable year, not less than 25,000 metric tons of
			 qualified carbon oxide during the taxable year which is utilized in a
			 manner described in subsection (f)(5),
								(B)in the case of an electricity generating facility which is not described in subparagraph (A), not
			 less
			 than 500,000 metric tons of qualified carbon oxide during the taxable
			 year, or
								(C)in the case of a direct air capture facility or any facility not described in subparagraph (A) or
			 (B),
			 not less than 100,000 metric tons of
			 qualified carbon oxide during the taxable year.
								(e)DefinitionsFor purposes of this section—
							(1)Direct air capture facility
								(A)In generalSubject to subparagraph (B),  the term direct air capture facility means any facility which uses carbon capture equipment to capture carbon dioxide
			 directly
			 from the ambient air.
								(B)ExceptionThe term direct air capture facility shall not include any facility which captures carbon dioxide—
									(i)which is
			 deliberately released from naturally occurring subsurface springs, or
									(ii)using natural photosynthesis.
									(2)Qualified enhanced oil or natural gas recovery projectThe term qualified enhanced oil or natural gas recovery project has the meaning given the term qualified enhanced oil recovery project by section 43(c)(2), by substituting crude oil or natural gas for crude oil in subparagraph (A)(i) thereof.
							(3)Tertiary injectantThe term tertiary injectant has the same meaning as when used within section 193(b)(1).
							(f)Special rules
							(1)Only qualified carbon oxide captured and disposed of or used within the United States taken into
			 accountThe credit under this section shall apply only with respect to qualified carbon oxide the capture
			 and disposal, use, or utilization of which is within—
								(A)the United States (within the meaning of section 638(1)), or
								(B)a possession of the United States (within the meaning of section 638(2)).
								(2)Secure geological storageThe Secretary, in consultation with the Administrator of the Environmental Protection Agency, the
			 Secretary of Energy, and the Secretary of the Interior, shall establish
			 regulations for determining adequate security measures for the geological
			 storage of qualified carbon oxide under subsection (a)
			 such
			 that the qualified carbon
			 oxide
						does not escape into the atmosphere. Such term
			 shall
			 include
			 storage at deep saline formations, oil and gas reservoirs, and unminable
			 coal seams under such conditions as the Secretary may determine under such
			 regulations.
							(3)Credit attributable to taxpayer
								(A)In generalExcept as provided in subparagraph (B) or in any regulations prescribed
			 by the Secretary, any credit
			 under this section shall be attributable to—
									(i)in the case of qualified carbon oxide captured using carbon capture equipment which is
			 originally placed in service at a qualified facility before the date of
			 the enactment of the FUTURE Act, the person that captures and physically or contractually ensures the disposal, utilization, or
			 use as a tertiary injectant of such qualified carbon oxide, and
									(ii)in the case of qualified carbon oxide captured using carbon capture equipment which is
			 originally placed in service at a qualified facility on or after the date
			 of the enactment of the FUTURE Act, the person that owns the carbon capture equipment and physically or contractually
			 ensures the capture and disposal, utilization, or use as a tertiary
			 injectant of such qualified carbon oxide.
									(B)ElectionIf the person described in subparagraph (A) makes an election under this subparagraph in such time
			 and manner as the Secretary may prescribe by regulations, the credit under
			 this section—
									(i)shall be allowable to the person that disposes of the qualified carbon oxide, utilizes the
			 qualified carbon oxide, or uses the qualified carbon oxide as a
			 tertiary injectant, and
									(ii)shall not be allowable to the person described in subparagraph (A).
									(4)RecaptureThe Secretary shall, by regulations, provide for recapturing the benefit of any credit allowable
			 under subsection (a) with respect to any qualified carbon oxide which
			 ceases to be captured, disposed of, or used as a tertiary injectant in a
			 manner consistent with the requirements of this section.
							(5)Utilization of qualified carbon oxide
								(A)In generalFor purposes of this section, utilization of qualified carbon oxide means—
									(i)the fixation of such qualified carbon oxide through photosynthesis or chemosynthesis, such as
			 through the growing of algae or bacteria,
									(ii)the chemical conversion of such qualified carbon oxide to a material or chemical compound in
			 which such qualified carbon oxide is securely stored, or
									(iii)the use of such qualified carbon oxide for any other purpose for which a commercial market exists
			 (with the exception of use as a tertiary injectant in a qualified enhanced
			 oil or natural gas recovery project), as determined by the Secretary.
									(B)Measurement
									(i)In generalFor purposes of determining the amount of qualified carbon oxide utilized by the taxpayer under
			 paragraph (2)(B)(ii) or (4)(B)(ii) of subsection (a), such amount shall be
			 equal to the metric tons of qualified carbon oxide which
			 the taxpayer
			 demonstrates, based upon an analysis of lifecycle greenhouse gas emissions
			 and subject to such requirements as the Secretary, in consultation with
			 the Secretary of Energy and the Administrator of the Environmental
			 Protection Agency, determines appropriate, were—
										(I)captured and permanently isolated from the atmosphere, or
										(II)displaced from being emitted into the atmosphere,
										through use of a process described in
			 subparagraph (A).(ii)Lifecycle greenhouse gas emissionsFor purposes of clause (i), the term lifecycle greenhouse gas emissions has the same meaning given such term under subparagraph (H) of section 211(o)(1) of the Clean Air
			 Act (42 U.S.C. 7545(o)(1)), as in effect on the date of the enactment of
			 the FUTURE Act, except that product shall be substituted for fuel each place it appears in such subparagraph.
									(6)Election for applicable facilities
								(A)In generalFor purposes of this section, in the case of an applicable facility, for any taxable year in which
			 such facility captures not less
			 than 500,000 metric tons of qualified carbon oxide during the taxable
			 year, the person described in paragraph (3)(A)(ii) may elect to have such
			 facility, and any  carbon capture equipment placed in service at
			 such facility, deemed as having been placed in service on the date of the
			 enactment of the FUTURE Act.
								(B)Applicable facilityFor purposes of this paragraph, the term applicable facility means a qualified facility—
									(i)which was placed in service before the date of the enactment of the FUTURE Act, and
									(ii)for which no taxpayer claimed a credit under this section in regards to such facility for any
			 taxable year ending before the date of the enactment of such Act.
									(7)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2009, there shall be substituted
			 for each dollar amount contained in paragraphs (1) and (2) of subsection
			 (a) an amount equal to the product of—
								(A)such dollar amount, multiplied by
								(B)the inflation adjustment factor for such calendar year determined under section 43(b)(3)(B) for
			 such calendar year, determined by substituting 2008 for 1990.
								(g)Application of section for certain carbon capture equipmentIn the case of any carbon capture equipment placed in service before the date of the
			 enactment of the FUTURE Act, the credit under this section shall apply with respect to qualified carbon oxide captured using
			 such equipment before the end of the calendar year in which the Secretary,
			 in consultation with the Administrator of the Environmental Protection
			 Agency, certifies that, during the period beginning after October 3, 2008,
			 a total of 75,000,000 metric tons of qualified carbon oxide
			 have been taken into account in accordance with—
							(1)subsection (a) of this section, as in effect on the day before the date of the enactment of the FUTURE Act, and
							(2)paragraphs (1) and (2) of
			 subsection (a) of this section.
							(h)RegulationsThe Secretary may prescribe such regulations and other guidance as may be necessary or appropriate
			 to carry out this section, including regulations or other guidance to—
							(1)ensure proper allocation under subsection (a) for qualified carbon oxide captured by a taxpayer
			 during the taxable year ending after the date of the enactment of the FUTURE Act, and
							(2)determine whether a facility satisfies the requirements under subsection (d)(1) during such taxable
			 year..
			(b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.